Citation Nr: 0514401	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition 
manifested by lumbar spine stenosis, back pain and nerve 
damage.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1944 to June 1946.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2002 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") denying service 
connection for lumbar spinal stenosis, back pain, and nerve 
damage.  The veteran filed a Notice of Disagreement ("NOD") 
in November 2002 and a substantive appeal (VA Form 9) was 
timely filed in March 2004.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
further development to verify the averred private medical 
treatment records is required.  It is necessary to remand the 
claim to ensure that the veteran has been afforded every 
possible consideration. The claim for service connection for 
lumbar spinal stenosis, back pain and nerve damage is 
remanded to ensure full and complete compliance with the 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].

The veteran contends that his injuries are a result of the 
administration of spinal anesthesia during an in-service 
hernia repair operation in October 1944.  He alleges that the 
shot "missed its mark" causing damage to his back that has 
caused the pain he currently experiences.  He alleges back 
pain symptoms since the spinal anesthesia was performed and 
refers to treatment by Drs. Robert Secrest and Robert Clark 
as supportive of his claim.  In October 2003, he submitted an 
"Authorization and Consent to Release Information to the 
VA" requesting VA assistance in obtaining these records.  
The RO, however, did not attempt to obtain any records, as 
the veteran did not provide the addresses of these 
physicians.  

The veteran has indicated that Dr. Robert Clark is deceased, 
but that he knew the location of Dr. Clark's family members 
who might be able to verify his treatment for back pain.  He 
has also alleged that one, if not more, of his treating 
physicians have opined that his current lumbar disability is 
related to the spinal anesthesia performed in service.  The 
Board is of the opinion that the RO should notify the veteran 
that he has submitted insufficient information to allow VA to 
obtain private medical records as requested.  See 38 C.F.R. § 
3.159(b)(2) (West 2004).  Additionally, the veteran should be 
notified that he may submit a direct statement from his 
physician(s) regarding the claimed causal link between his 
condition and the spinal anesthesia performed in service.  
See generally Sutton v. Brown, 9 Vet. App. 553, 570 (1996).  
Obtaining records from Dr. Herbert Levin would also assist a 
more complete understanding of the claim.  See Veteran's 
Application for Compensation or Pension received December 
2000.  The RO should also obtain records from the Halifax 
Emergency Room in May 2001, and VA clinic records since May 
2002.

This claim has been advanced on the Board's docket due to the 
veteran's age.  It would be appreciated if the RO completed 
the following development as soon as possible.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and this case is REMANDED to the RO via the AMC for 
the following development:

1.	The RO should contact the veteran and notify him as 
follows:
a.)	Request the veteran to provide any information 
he may have regarding the location of Dr. Robert 
Secrest (retired) and Dr. Robert Clark, 
chiropractor (deceased) (or the storage location 
of either doctor's medical records) and the 
Halifax Hospital Emergency Room;
b.)	Inform the veteran that he should identify or 
submit directly any other information and/or 
evidence that may be pertinent to his claim on 
appeal; and 
c.)	Ask him to submit a direct opinion from his 
physician(s) regarding the etiology of his 
current lumbar spine disability.

2.	The RO should associate with the claims folder 
complete VA clinic records since May 2002.

3.	After receipt of any and all newly acquired 
evidence, the RO should readjudicate the veteran's 
claim for service connection for lumbar spinal 
stenosis, back pain and nerve damage.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and with a 
reasonable period of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

